In a proceeding to invalidate petitions designating appellants William R. Pell, III, et al. as candidates in the Conservative Party primary election to be held on September 9, 1975, for nomination for public offices in the Town of Southold, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 21, 1975, which, inter alia, adjudged that no valid authorizations were filed with the respondent Board of Elections on July 28,1975 to enable nonenrolled members of the Conservative Party to be candidates in said primary election. The appeal is deemed withdrawn, without costs, by consent of the parties. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.